DETAILED ACTION
Acknowledgements
The amendment filed 11/02/2020 is acknowledged.
Claims 1-22 are pending.
Claims 1-22 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1, 7-9, 16-17 and 21 are amended. 

Regarding applicant’s arguments on 35 U.S.C. § 112(a) rejections, the arguments are moot in light of amendments.
With respect to claims 1, 8 and 16 limitation “completing, by the POS device, the payment vehicle transaction based on the authorization result;” Applicant states “the algorithm for “completing” the “payment transaction” is disclosed in paragraph [0027] in the specification as filed, in prose. Namely, completing the payment transaction is accomplished by “send[ing] either an approval message or a denial message to the merchant POS device.”  If “completing the payment transaction is accomplished by sending either an approval message or a denial message to the merchant POS device” as applicant stated, and based on specification PGPub para 0027 “the acquirer computing system 260 can send either an approval message or a denial message to the merchant POS device 244 to complete the payment vehicle transaction.”, then, the completing transaction is performed by the acquirer computing system 260.  However, the claims limitation recites “completing, by the POS device…”.  Therefore, the “completing, by the POS device…” is lack of algorithm.  The rejection maintains.

Regarding applicant’s arguments on 35 U.S.C. § 112(b) rejections, the arguments have been fully considered.  However, examiner respectfully disagrees.
With respect to claims 1-22 – Unclear Scope, applicant asserts “The components that perform each of the operations of the method of claim 1 are explicitly recited to clarify the scope.”, examiner respectfully disagrees.  Claim 1 is directed to “a method for migrating data files from a mainframe computing system to a computer cluster”.  However, claim 1 also recites “receiving, at a point of sale (POS) device, indication of a payment vehicle…; sending, by the POS device to a processor of an acquirer computing system, an authorization request,…; sending, by the processor of the payment network,…an authorization response…”.  It is unclear that POS, processor of an acquirer computing system, and processor of the payment network are part of the mainframe computing system or the computer cluster.  
With respect to claims 8-22 – Unclear Scope, Applicant asserts “FIGS. 2 and 3 of the drawings as filed and paragraphs [0027-0031] of the specification as filed, where the acquirer computing system, the mainframe computing system, and the relationship between those systems is very clearly defined.” Examiner notes, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Claim 8 recites “A system for migrating data files from a mainframe computing system to a big data ingestion component of a computer cluster, the system comprising (1)a point of sale (POS) device associated with a merchant and (2) an acquirer computing system of the mainframe computing system, the mainframe computing system comprising one or more processors, the one or more processors configured to: receive,…; receive,…”  According to the claim, the one or more processors of mainframe computing system configured to receive…receive…; send,…; send,….  However, the claim also recites “receive, by the point of sale (POS) device…; receive, by the POS device,…; send, by the POS device…; send, by the processor of the acquirer computing system,…”.  Therefore, it is unclear the receive, receive, send, send, …are performed by the one or more processors of mainframe computing system, or POS device, processor of the acquirer computing system. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and 

Regarding applicant’s arguments on Section 101 Rejections, the arguments have been fully considered, examiner respectfully disagrees.
Applicant alleges “the Office failed to identify the specific limitations in the claim that allegedly recite an abstract idea and, consequentially, the Office also failed to determine whether the identified limitations fall within the subject matter grouping enumerated in the 2019 PEG”, examiner respectfully disagrees.  The claim(s) recite(s) financial transaction and conversion and transmission of the transaction data. Specifically, the claims recite “receiving, … indication of…payment vehicle transaction,…;”, receiving,… the payment vehicle data…; sending,…an authorization request,…; sending, an authorization request…; …sending,…authorization response…; …sending,…authorization result…; completing,…transaction…; receiving,…payment transaction data…; storing,…the electronic payment transactional data…; generating,…an input file…; landing… the input file…; generating… an output file…; encrypting,…the output file; transmitting, …the output file…; processing…output file.”, which is commercial interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting financial transaction, and financial data conversion and transmission. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).  With respect to encryption, it is cryptographic operations which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). 

The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 8-22 are system claims that are used to perform the method claims 1-8 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
The combination of elements recited in the method claims simply recite the concept of financial transaction and transaction data conversion and transmission including receiving a transaction request, requesting a transaction authorization, receiving the authorization, completing the transaction, generating the transaction data, storing the transactional data, generating an input file based on the transaction data; converting the input file to ASCII format; encrypting and transmitting the converted file to a computer cluster, and processing the file across the cluster. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of POS device, mainframe, and computer cluster as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Regarding applicant’s arguments on Section 103 Rejections, the arguments have been fully considered, examiner respectfully disagrees.
With respect to claim 1 limitation “processing the distributed output file using distributed processing across a plurality of data nodes of the computer cluster to perform one or more analytic operations, the one or more analytic operations based at least in part on the electronic payment transactional data”, it is new matter.  Specification PGPub ¶0030 recites “Once ingested into the big data analytics computing system 270, the electronic payment transactional data 202, which is embodied in the ASCII flat file 256, can be processed using any of a number of big data processing approaches to extract value from the data.”.  However, the specification is silent on processing the distributed output file using distributed processing across a plurality of data nodes of the computer cluster to perform one or more analytic operations. For the purposes of examination, this limitation is interpreted as “processing, by the computer cluster, the output file.” Barth et al. ¶0035 discloses “As illustrated, data sources 200 provide the data that is ingested into the system via the data management Podium TM server 204 (referred to as PodiumTM) and stored in the Hadoop cluster 206. … HDFS is used in association with encryption and compression to allow complete, historical archives to be securely and affordably available online for analysis.” and ¶0053 discloses “Hadoop-based parallel programs (such as MapReduce) continue to run in parallel, and are accelerated due to the block-based approach implemented in the data protection scheme.”.  Therefore, Sun in view of Barth et al. teaches “processing, by the computer cluster, the output file.”


Examiner's Comments
Functional Language
Applicant(s) are reminded that functional use language does not have patentable weight.  MPEP 2114 II states: "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim." See Ex parte Masham,
Claims 8 and 16 recite “A system for …, the one or more processors configured to: receive..."
Claim 9 recites “wherein the one or more processors are further configured to: …”

Intended Use
Applicant(s) are reminded that intended use language is not given patentable weight. MPEP 2114 (II) states: "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim,” See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987).
Claims 1, 8 and 16 recite “receiving,…interacting with…device to initiate…”, “processing the distributed output file…to perform one or more analytic operations…” 
Claims 8, and 16 recite “...one or more processors configured to: receive,…”

Not Positively Recited
The following claims contain not positively recited language. See In re Wilder, 166 USPQ 545
(C.C.P.A. 1970). ("Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start
with the proposition that claims cannot be obtained to that which is not new. This was the basis of the
holding in In re Thao. It was the law then, is now and will be until Congress decrees otherwise. So the first
inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition,
which is that every limitation positively recited in a claim must be given effect in order to determine what
subject matter that claim defines.")
Claim 1 recites “landing,…the logical partition…virtualized as a separate computer”,  

Non-Functional Descriptive Material
The following claims are directed toward conveying a message or meaning to a human reader independent of the intended computer system, and/or the non-transitory computer-readable medium merely serves as a support for information or data. (MPEP (2111.05 I-III))  They do not play a role or see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Claims 1, 8, and 16 recite “receiving,…the payment data including identifying information of the account holder;” “the authorization request including the payment vehicle data and identifying information of the payment vehicle transaction;” “generating,…transaction parameters associated with the completed payment vehicle transaction, wherein the transaction parameters include the payment vehicle data and loyalty account information of the account holder;” “processing the disturbed output file…the one or more analytic operations based at least in part on the electronic payment transaction data.”
Claims 3, 10 and 18 recite “wherein the output file is compressed based on a determination of a size of the output file exceeding a size threshold.”
Claims 4, 11 and 19 recite “wherein the mainframe utility comprises operations performed by DFSORT on the mainframe computing system.”
Claims 6, 12 and 20 recite “wherein the input file comprises settlement data for each of a plurality of payment vehicle transactions.’

Claim 1 recites “storing,… the mainframe computing system being a component of the acquirer computing system;” “landing,… the logical partition being a hardware resource of the mainframe computing system virtualized as a separate computer;” and claim 5 recites “wherein the computer cluster comprises a Hadoop cluster.”.  However, it has been held that “structural limitations are not given weight in a method claim unless those limitations "affect the method in a manipulative sense and not amount to mere claiming of a particular structure." (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)).


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-7 are directed to a method, claims 8-22 are directed to a system.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) financial transaction and conversion and transmission of the transaction data. Specifically, the claims recite “receiving, … indication of…payment vehicle transaction,…;”, receiving,… the payment vehicle data…; sending,…an authorization request,…; sending, an authorization request…; …sending,…authorization response…; …sending,…authorization result…; completing,…transaction…; receiving,…payment transaction data…; storing,…the electronic payment transactional data…; generating,…an input file…; landing… the input file…; generating… an output file…; encrypting,…the output file; transmitting, …the output file…; processing…output file.”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting financial transaction, and conversion and transmission of financial data. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims are directed toward cryptographic operations which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of POS device, mainframe and computer cluster merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting financial transaction and transaction data conversion and transmission including receiving a transaction request, requesting a transaction authorization, receiving the authorization, completing the transaction, generating the transaction data, storing the transactional data, generating an input file based on the transaction data; converting the input file to ASCII format; encrypting and transmitting the converted file to a computer cluster, and processing the file across the cluster.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 8-22 are system claims that are used to perform the method claims 1-8 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involves financial transaction and transaction data conversion and transmission including receiving a transaction request, requesting a 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of financial transaction and transaction data conversion and transmission including receiving a transaction request, requesting a transaction authorization, receiving the authorization, completing the transaction, generating the transaction data, storing the transactional data, generating an input file based on the transaction data; converting the input file to ASCII format; encrypting and transmitting the converted file to a computer cluster, and processing the file across the cluster. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of POS device, mainframe, and computer cluster as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 

Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 8, and 16 recite “completing, … the payment vehicle transaction, …;” However, Applicant’s Specification does not provide an algorithm for ‘completing’. Therefore, the claim lacks written description as it fails define “completing” without sufficiently describing how the function is performed or the result is achieved (MPEP 2161.01 I).
Claims 2-7, 9-15 and 17-22 are also rejected as each depends from claims 1, 8 and 16 respectively.

Claim 1 recites “receiving, from POS device, electronic payment transactional data based a completed payment vehicle transaction,…” and “processing the distributed output file…” The claim is broader than the specification.  The claim is silent what is performing the acts of receiving.  According to specification PGPub in paragraph 0028, “When a transaction is initiated, the transaction can be stored as a transaction record and can comprise transaction data.… the electronic payment transactional data 202 can be stored within a database 246, such as a DB2 database, of the mainframe computing system 204.”  Therefore, as the operation of “receiving” is to be performed by the mainframe computing system. The claim is broader than the Specs. (See LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336,1343-46, 76 USPQ2d 1724,1730-33 (Fed. Cir. 2005) ("...it must describe the invention sufficiently to convey to a person of skill in the art that the patentee had possession of the claimed invention at the time of the application, i.e., that the patentee invented what is claimed.")). 
Dependent claims 2-7 inherit the same deficiency and are rejected for the same reason.

New Matter
Regarding the amended claims 1, 8 and 16, following limitations are new matter as they are not supported by the Specification. 
“receiving, from POS device, electronic payment transactional data based a completed payment vehicle transaction, the electronic payment transactional data comprising:”  Specification PGPub ¶0028 discloses “When a transaction is initiated, the transaction can be stored as a transaction record and can comprise transaction data. Transaction records, settlement data, and/or other payment related data (schematically illustrated as electronic payment transactional data 202) can be stored in one or more electronic payment transactional data based a completed payment vehicle transaction. For the purposes of examination, the limitation is being interpreted as “receiving electronic payment transaction data”.
“processing the distributed output file using distributed processing across a plurality of data nodes of the computer cluster to perform one or more analytic operations, the one or more analytic operations based at least in part on the electronic payment transactional data.” Specification PGPub ¶0030 “Once ingested into the big data analytics computing system 270, the electronic payment transactional data 202, which is embodied in the ASCII flat file 256, can be processed using any of a number of big data processing approaches to extract value from the data.”.  However, the specification is silent on processing the distributed output file using distributed processing across a plurality of data nodes of the computer cluster to perform one or more analytic operations. For the purposes of examination, this limitation is interpreted as “processing, by the computer cluster, the output file.”
Additionally, claim 8 preamble recites “A system for migrating data files from a mainframe computing system to a big data ingestion component of a computer cluster, the system comprising (1)a point of sale (POS) device associated with a merchant and (2) an acquirer computing system of the mainframe computing system,…” Specification PGPub ¶0027 discloses “The mainframe computing system 204 is depicted as being a component of an acquirer computing system 260” and Fig. 2 discloses the mainframe computing system (204) is part of the acquirer computing system (260).  However, the specification is silent on an acquirer computing system of the mainframe computing system.
Claims 2-7, 9-15 and 17-22 are also rejected as each depends from claims 1, 8 and 16 respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Insufficient Antecedent Basis
Claims 1, 8 and 16 recite the limitation “processing the distributed output file…” in line 49 of claim 1, line 54 of claim 8 and line 56 of claim 16.
Claims 2-7, 9-15 and 17-22 are also rejected as each depends from claims 1, 8 and 16 respectively. 

Hybrid
Claims 8-22 are indefinite because they are hybrid claims.  See MPEP § 2173.05(p) II.  In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention.
Additionally, claims 8 and 16 are drawn to a product includes the recitation of “A system for migrating data files…”.  On the other hand, evidence to support a position that the claims are drawn to a process includes “landing,…the logical partition being…virtualized as a separate computer”.  In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 8 and 16 to be drawn to either a product or process. 
Dependent claims 9-15 and 17-22 are also rejected as each depends from claims 8 and 16 respectively. 

Unclear Scope
Claim 1, according to the preamble the method is performed with mainframe computing system (A method for migrating data files from a mainframe computing system to a computer cluster). However, the claim also include acts performed by POS, the processor of the acquirer computing system, the 
Similarly, Claim 8 is directed to a system that “(1)a point of sale (POS) device associated with a merchant and (2) an acquirer computing system of the mainframe computing system, the mainframe computing system comprising one or more processors, the one or more processors configured to: receive…; receive…”  and claim 16 is directed to a system “comprising (1) an acquirer computing system in communication with a plurality of merchant point of sale (POS) devices, the acquirer computing system associated with the computer cluster and (2) a mainframe computing system, the mainframe computing system comprising one or more processors configured to”.  However, the claims also recites “receive, by the point of sale (POS) device, …”, “send, by the processor of the acquirer computing system…”, “based on…, send, by the processor of the payment network…”, and “store, by the acquirer computing system…”.  It is unclear the claims 8 and 16 are directed to processors, POS, the processor of the acquirer computing system, or the processor of the payment network.
Dependent claims 2-7, 9-15 and 17-22 are also rejected as each depends from claims 1, 8 and 16 respectively. 

Claim 8 is directed to a system that “comprising (1)a point of sale (POS) device associated with a merchant and (2) an acquirer computing system of the mainframe computing system, the mainframe computing system comprising one or more processors, the one or more processors configured to: receive…; receive…”  and claim 16 is directed to a system “comprising (1) an acquirer computing system in communication with a plurality of merchant point of sale (POS) devices, the acquirer computing system associated with the computer cluster and (2) a mainframe computing system, the mainframe computing  store, by the acquirer computing system, the electronic payment transactional data in a database of a mainframe computing system, the mainframe computing system being a component of the acguirer computing system” and “generate, by the mainframe computing system,…”.  This is improper as the acquirer computing system and mainframe computing system are not fully defined.  The scope is unclear (In re Zletz).
Dependent claims 9-15 and 17-22 are also rejected as each depends from claims 8 and 16 respectively. 

Unclear
Claim 16 preamble recites “A system for migrating data files to a big data ingestion component of a computer cluster, the system comprising (1) an acquirer computing system… and (2) a mainframe computing system…” This renders claim unclear.  Specification PGPub ¶0027 discloses “The mainframe computing system 204 is depicted as being a component of an acquirer computing system 260” and Fig. 2 also discloses the mainframe computing system (204) is part of the acquirer computing system (260).  It is unclear if the claimed system is acquirer computing system or a component of the acquirer computing system which is the mainframe computing system.
Claims 17-22 are also rejected as each depends from claim 16. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5, 7-9, 13-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20170083716A1 (“Sun”) in view of US Application Publication US20160253340A1 (“Barth et al.”).

Regarding claims 1, 8, and 16, Sun teaches:
an acquirer computing system in communication with a plurality of merchant point of sale (POS) devices, the acquirer computing system associated with the computer cluster; (FIG. 1 108, 110; FIG. 2 item 244; paras 0022, 0028, 0031, 0036-0038, 0041)
the system comprising (1)a point of sale (POS) device associated with a merchant and (2) an acquirer computing system of the mainframe computing system, (FIG. 1 108, 110)
a mainframe computing system, the mainframe computing system comprising one or more processors configured to: (FIG. 6; paras 0068; 0072-0074)
receiving, at a point of sale (POS) device, an indication of a payment vehicle interacting with the POS device to initiate a payment vehicle transaction, the payment vehicle associated with an account holder, and the POS device associated with a merchant; (Fig. 1; paras 0030-0034)
receiving, by the POS device, payment vehicle data from the payment vehicle, the payment vehicle data including identifying information of the account holder; (paras 0031-0034)
sending, by the POS device to a processor of an acguirer computing system, an authorization request, the authorization request including the payment vehicle data and identifying information of the payment vehicle transaction; (paras 0031-0034)
sending, by the processor of the acguirer computing system, the authorization request to a processor of a payment network (paras 0031-0034)
sending, by the processor of the payment network, an authorization response to the processor of the acguirer computing system, based on the authorization request; (paras 0031-0034)
sending, by the processor of the acguirer computing system, an authorization result to the POS device, based on the authorization response; (paras 0031-0034)
completing, by the POS device, the payment vehicle transaction, based on the authorization result; (paras 0031-0034)
receiving electronic payment transactional data, the electronic payment transactional data comprising: (para 0030)
storing, by the acquirer computing system, the electronic payment transactional data in a database of a mainframe computing system, the mainframe computing system being a component of the acguirer computing system; (para 0030)
encrypting, by the mainframe computing system, the output file; (paras 0006, 0035)

Sun does not teach:
i) a first data format composed of Extended Binary Coded Decimal Interchange Code (EBCDIC), 
generating, by the mainframe computing system, an input file based on data stored in the database of the mainframe computing system; 
landing, by the mainframe computing system, the input file in a logical partition of the mainframe computing system, the logical partition being a hardware resource of the mainframe computing system virtualized as a separate computer; 
generating, by a mainframe utility of the mainframe computing system and based on the landing of the input file in the logical partition, an output file, wherein generating the output file comprises converting the first data format of the input file to a second data format composed of American Standard Code for Information Interchange 
transmitting, by a file transfer utility of the mainframe computing system and based on the encrypting, the output file to an ingestion component of a computer cluster; 
processing, by the computer cluster, the output file. 
However, Barth et al. teaches: 
i) a first data format composed of Extended Binary Coded Decimal Interchange Code (EBCDIC), and (para 0025)
generating, by the mainframe computing system, an input file based on data stored in the database of the mainframe computing system; (paras 0028; 0037; 0064)
landing, by the mainframe computing system, the input file in a logical partition of the mainframe computing system, the logical partition being a hardware resource of the mainframe computing system virtualized as a separate computer; (para 0024)
generating, by a mainframe utility of the mainframe computing system and based on the landing of the input file in the logical partition, an output file, wherein generating the output file comprises converting the first data format of the input file to a second data format composed of American Standard Code for Information Interchange (ASCII) code; (para 0025)
transmitting, by a file transfer utility of the mainframe computing system and based on the encrypting, the output file to an ingestion component of a computer cluster; (FIG. 1 item 112; Fig. 2, paras 0024, 0035)
processing, by the computer cluster, the output file. (paras 0035, 0053)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify Secure computer cluster with encryption of Sun by adding support for file format conversation in accordance with the teaching of Barth et al..  This modification enables file extracted from mainframe system be processed by Hadoop cluster.  

The limitation of claims 1, 8, and 16 “the electronic payment transaction data comprising: transaction parameters associated with the completed payment vehicle transaction, wherein the transaction parameters include the payment vehicle data and loyalty account information of the account holder;” describes the transaction parameters, but the description is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

With respect to claims 2, 9 and 17, Sun in view of Barth et al. disclose all the limitations as described above.  Barth et al. further teaches:
compressing, by the mainframe computing system, the output file prior to transmitting the output file to the ingestion component of the computer cluster. (paras 0024-0026)

With respect to claims 5, 14, and 22, Sun in view of Barth et al. disclose all the limitations as described above.   Barth et al. further teaches:
the computer cluster comprises a Hadoop cluster. (FIG.1; FIG. 2; paras 0021; 0035)

With respect to claims 7, 13, and 21, Sun in view of Barth et al. disclose all the limitations as described above.  Barth et al. further teaches:
wherein the transmitting the output file from the mainframe computing system to the ingestion component of the computer cluster comprises a point-to-point data exchange. (para 0035)

With respect to claim 15, Sun in view of Barth et al. disclose all the limitations as described above.  Sun further teaches:
the acquirer computing system comprises the Hadoop cluster. (paras 0040-0041)

Claims 3, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20170083716A1 (“Sun”) in view of US Application Publication US20160253340A1 (“Barth et al.”), and in further view of US Grant Publication US7130471B2 (“Bossut et al.”).

With respect to claim 3, 10 and 18, Sun in view of Barth et al. disclose all the limitations as described above.  Barth et al. further teaches:
wherein the output file is compressed (para 0024)
Sun and Barth et al. do not teach:
file is compressed based on a determination of a size of the output file exceeding a size threshold.
However, Bossut et al. teaches:
file is compressed based on a determination of a size of the output file exceeding a size threshold. (FIG. 4; col 4 ln 22-25; col 18 ln 33-36)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Sun and Barth et al. by adopting compression method of Bossut et al.’s Optimal image compression System. This modification will improve the system efficiency and performance of the combined system. 

Claims 4, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20170083716A1 (“Sun”) in view of US Application Publication US20160253340A1 (“Barth et al.”), and in further view of US Grant Publication US7996411B2 (“Yaeger”).

Regarding claims 4, 11, and 19, Sun and Barth et al. do not teach:
the mainframe utility comprises operations performed by DFSORT on the mainframe computing system. 
However, Yaeger teaches:
the mainframe utility comprises operations performed by DFSORT on the mainframe computing system. (Fig. 4; col 10 ln 37; col 11 ln 6)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined System of Sun and Barth et al. by utilizing DFSORT in 

Claims 6, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20170083716A1 (“Sun”) in view of US Application Publication US20160253340A1 (“Barth et al.”), and in further view of US Application Publication US20080033878A1 (“Krikorian et al”).

Regarding claims 6, 12, and 20, Sun and Barth et al do not teach:
the input file comprises settlement data for each of a plurality of electronic payment vehicle transactions. 
However, Krikorian teaches:
the input file comprises settlement data for each of a plurality of electronic payment vehicle transactions. (paras 0039; 0051; 0059; 0065)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined System of Sun and Barth et al. by including the settlement data in the payment data in accordance with the teaching of Krikorian et al.  This modification enables analytic work be performed on the settlement data by the big data analytics system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9pm-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                              /ZESHAN QAYYUM/
Primary Examiner, Art Unit 3685